1

2

3

4

5

6                                UNITED STATES DISTRICT COURT

7                                       DISTRICT OF NEVADA

8                                                  ***

9    OMAR RUEDA-DENVERS,                                  Case No. 3:13-cv-00309-MMD-WGC

10                                       Petitioner,                      ORDER
            v.
11

12   RENEE BAKER, et al.,

13                                   Respondents.

14          In connection with the Court’s pending review of the merits of the habeas petition

15   Petitioner Omar Rueda-Denvers filed, it is ordered that, within twenty-one days of entry

16   of this order, the parties will manually file in the Reno Clerk’s Office a joint exhibit. The

17   joint exhibit must be identified in sequence as Exhibit No. 133 consisting of a copy of the

18   surveillance video exhibit admitted as Exhibit No. 56 at Rueda-Denvers’ trial, as reflected

19   in ECF No. 19, at pages 4 and 117. Counsel will cooperate on the logistics of having the

20   original exhibit copied onto a thereafter read-only digital video disc (DVD) and in assuring

21   that the joint exhibit filed in the federal record is a faithful reproduction of the video exhibit

22   admitted at trial.

23          It is further ordered that Counsel send a courtesy copy of an identical disc to the

24   attention of the pro se staff attorneys in Las Vegas.

25          DATED THIS 14th day of November 2018.

26                                                       ________________________________
27                                                       MIRANDA M. DU
                                                         UNITED STATES DISTRICT JUDGE
28
